IN THE SUPREME COURT OF THE STATE OF NEVADA


                       DAVID R. FANDEL, INDIVIDUALLY;                        No. 69153
                       AND DAVID R. FANDEL,
                       REPRESENTATIVE AND/OR
                       EXECUTOR OF THE ESTATE OF
                       DAWN C. FANDEL,                                           FILED
                                          Appellants,
                                                                                  JUN 1 6 2016
                                     vs.
                       TALMER WEST BANK, F/K/A BANK
                       OF LAS VEGAS, AS SUCCESSOR IN
                       INTEREST TO BLACK MOUNTAIN
                       COMMUNITY BANK,
                                          Respondent.

                                            ORDER DISMISSING APPEAL
                                   Pursuant to the stipulation of the parties, and cause
                       appearing, this appeal is dismissed. The parties shall bear their own costs
                       and attorney fees. NRAP 42(b).
                                   It is so ORDERED.

                                                                 CLERK OF THE SUPREME COURT
                                                                 TRACE K. LINDEMA
                                                                               /

                                                                 BY:


                       cc: Hon. Joanna Kishner, District Judge
                            Lansford Levitt, Settlement Judge
                            Fox Rothschild, LLP, Las Vegas
                            Morris Polich & Purdy, LLP/Las Vegas
                            Eighth District Court Clerk




 SUPREME COURT
            OF
      NEVADA



CLERK'S ORDER

 101-1947    laffeta